

115 S2841 IS: Gambling Addiction Prevention Act
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2841IN THE SENATE OF THE UNITED STATESMay 15, 2018Ms. Warren (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require policies and programs to research, prevent, and address the harmful consequences of
			 gambling disorder among members of the Armed Forces and their dependents,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Gambling Addiction Prevention Act. 2.FindingsCongress makes the following findings:
 (1)Gambling disorder is a public health concern characterized by increasing preoccupation with gambling, loss of control, restlessness, or irritability when attempting to stop gambling, and continuation of the gambling behavior in spite of mounting serious, negative consequences.
 (2)According to the National Council on Problem Gambling, it is estimated that as many as 56,000 active duty members of the Armed Forces meet criteria for gambling disorder.
 (3)However, according to the Department of Defense, only about 120 military personnel were diagnosed with gambling disorder or were seen for problem gambling each year between fiscal year 2011 and fiscal year 2015.
 (4)According to a 2017 report by the Government Accountability Office— (A)the Department of Defense operates more than 3,100 slot machines at military installations overseas that are available to members of the Armed Forces and their families;
 (B)those slot machines generate approximately $100,000,000 in revenue for the Department, which is used for further recreational activities for members of the Armed Forces; and
 (C)the Department and the Coast Guard do not systematically screen for gambling disorder. 3.Inclusion of gambling disorder in health assessments for members of the Armed Forces and related research efforts (a)Annual Periodic Health AssessmentThe Secretary of Defense shall incorporate medical screening questions specific to gambling disorder into the Annual Periodic Health Assessment conducted by the Department of Defense for members of the Armed Forces.
 (b)Research effortsThe Secretary shall incorporate into ongoing research efforts of the Department questions on gambling disorder, as appropriate, including by restoring such questions into the Health Related Behaviors Survey of Active Duty Military Personnel and the Health Related Behaviors Survey of Reserve Component Personnel.
 (c)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on efforts undertaken pursuant to subsections (a) and (b) and the findings of the assessments and surveys described in those subsections with respect to the prevalence of gambling disorder among members of the Armed Forces.
 (d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code. 4.Development and implementation of policies and programs to prevent and treat gambling disorder among members of the Armed Forces and their dependents (a)Policies and programs (1)In generalThe Secretary of Defense shall develop and implement policies and programs on prevention, education, and treatment of gambling disorder and integrate gambling disorder into existing mental health and substance use disorder programs.
 (2)ConsultationThe Secretary shall develop the policies and programs described in paragraph (1) in coordination with the Interagency Task Force on Military and Veterans Mental Health.
				(b)Educational materials and promotion of responsible behavior
 (1)In generalIn carrying out policies and programs developed and implemented under subsection (a)(1), if the Secretary hosts or provides gambling activities at a morale, welfare, and recreation facility of the Department of Defense, the Secretary shall, at that facility—
 (A)provide educational materials that identify the risks of gambling and a list of resources and informational material on where members of the Armed Forces can seek help if they develop gambling disorder; and
 (B)implement measures that incentivize responsible behavior, including access, availability, and patronage restrictions comparable to other high-risk leisure activities.
 (2)Funding of measuresThe Secretary shall fund measures described in paragraph (1)(B) through the use of proceeds generated by gambling activities at morale, welfare, and recreation facilities of the Department.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on efforts undertaken under this section.
 (d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code.